Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered July 6, 1994, convicting him of robbery in the first degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s comments did not prejudice the defendant, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80), and the defendant’s remaining contention does not require reversal. Rosenblatt, J. P., Miller, Pizzuto and Gold-stein, JJ., concur.